DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE CLAIMS 
Claims 17-25, 27, 29-33, 38 and 39 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter comes from the Office Action mailed on 12/15/2021, i.e.:
Regarding claim 1, the closest prior art of record Robinson et al. (WO 2010/075180), Adie et al. (US 2011/0282309), Hartwell (WO 2009/066106) and KR101333344B1 in combination disclose most of claimed limitations. However, none of cited prior art teach, suggest or render obvious the absorbent layer comprising plurality of through holes, wherein each through hole is aligned with a corresponding cell of the stabilizing structure that forms open channel through the whole wound dressing and allows a free fluid flow through the whole wound dressing from the wound site to the suction port.
Regarding claim 39, the closest prior art of record Robinson et al. (WO 2010/075180), Adie et al. (US 2011/0282309), Hartwell (WO 2009/066106) and KR101333344B1 in combination disclose most of claimed limitations. However, none of cited prior art teach, suggest or render obvious the through holes in the acquisition distribution layer are aligned with the through holes in the absorbent layer that forms open channel through the whole wound dressing and allows a free fluid flow through the whole wound dressing from the wound site to the suction port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781